DETAILED ACTION
In the amendment filed on July 8, 2021, claims 1 – 20 are pending.  Claims 1, 13, 17, 19 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 19 –20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claim is amended to recite wherein the precursor comprises cerium tetra (1-methoxy-2-methyl-2-propanolate),… are in the alternative (i.e. “or tris tris(hexamethyldisilamide) cerium”) or if all the listed precursors are required to be in combination (i.e. “and tris(hexamethyldisilamide) cerium”). For the purposes of art rejections, the claims are interpreted under both considerations.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. US 2020/0131634 A1 (hereafter “Gao”) in view of Kim et al. US 2012/0270409 A1(hereafter “Kim409”) and Ahn et al. US 2007/0020835 (hereafter “Ahn”).
Regarding claims 1, 11, 13, 14, 15, 16:
Gao is directed to a coating and a method of forming the coating onto component parts of a semiconductor film pre-clean and etch apparatus [processing chambers] (Abstract). The coating may be disposed onto chamber parts such as a remote plasma unit or a showerhead and comprise a first and second coating [layers] which may be independently comprised of e.g. cerium oxide or aluminum oxide [meeting claims 15 – 16, providing for limitations in claims 19 and 20] (Fig. 3B, 4B; [0029] – [0031]). The first and/or second coating may be deposited onto the chamber parts using an atomic layer deposition technique ([0032] – [0035]). Gao summarizes the ALD process as a repeated sequence of steps of depositing a precursor for the desired coating; executing a purging step with a purge gas to remove excess precursor; introducing a reactant gas; and then repeating the previous steps as needed ([0023], [0028]).  Each iteration of the sequence of steps produces a monolayer or sub-monolayer of deposited material [sublayer of coating]. 
Gao does not expressly teach specific details of the practiced ALD method, namely that the precursor is a cerium precursor, that the reactant is an oxidizing agent, 
Kim409 is directed to methods of depositing a mixed hafnium oxide and cerium oxide film by atomic layer deposition (Abstract; [0011], [0027], [0039], [0048]; claim 3). Kim163 discloses that the precursor that is first deposited on a substrate contains the cerium component of the final coating ([0014], [0015]) and that the reactant that provides the oxygen component may come from an oxidant such as water, oxygen, ozone, O2 plasma and combinations thereof ([0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further detailed/modified the method of Gao by using specific cerium precursors and oxidizing agent as the reactant gas because Kim409 teaches that such precursors and oxidizing agents are necessary in order to form a rare earth oxide film such as cerium oxide.
With regards to the heating temperature and sublayers of cerium oxide:
Kim409 discloses that the cerium oxide film is formed on the substrate surface by processing a second number of second reaction cycles, and that the number of cycles for forming the cerium oxide film is modified based on e.g. the processing temperature ([0038] – [0039]). Furthermore, Kim409 teaches that the thickness of the resulting layers depends on the concentration of precursors and the number of reaction cycles implemented ([0051]).  
inter alia depositing cerium oxide by atomic layer deposition (Abstract). Ahn discloses that in an ALD process a first and second gaseous precursor are sequentially introduced into a process chamber to grow a film, where the first precursor in a cycle chemisorbs onto a surface up to a self-saturation point prior to reaction with the second precursor that forms a monolayer [sublayer of the film] ([0025] – [0028], [0035] – [0038]). The number of cycles (and subsequently monolayers/ sublayers) determine the resultant thickness of the overall grown film.  Ahn further discloses that the temperature is critical as the temperature cannot be so high as to decompose precursors, otherwise surface control would be destroyed; and that the temperature helps determine the amount of the first precursor that is chemically absorbed onto the surface of the substrate ([0031], [0043] – [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized within the method or otherwise modified the method of Gao in view of Kim 409 has a step to heat at least the substrate surface (including chamber component surfaces) within the claimed temperatures as well as repeat the ALD cycle the claimed amount of times to result in the claimed amount of sublayers of cerium oxide as a matter of routine experimentation in order to obtain a desired thickness of coating. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 2, 3, 5, 6, 7, 8, 9:
Gao does not expressly teach the specific cerium precursors used.
aYbZc, where each of a,b, and c are in the range of 0 and 3 and the sum of a, b, and c is about 3; or a generic formula of CeWdXeYfZg, where d, e, f and g are each in the range of 0 and 4 and the sum of d, e, f and g is about 4 ([0046]). The ligands W,X,Y and Z may be independently selected  from e.g. N,N’-diisopropylformamidinate [acetamidiate, meeting claim 9], 2,2-dimethyl-3-methoxypropoxide [meeting claim 7], bis(trimethylsilyl)amide [also meeting claim 9] , 2,2,6,6-tetramethylhepta-3,5-dionate [meeting claim 3] and/or isopropylcyclopentadienyl [meeting claim 5]. Kim409 also specifically recites Ce(i-PrCp)3 and Ce(MMP)4 as a preferred precursor [meeting claims 6 and 8].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additionally modified the method of Gao by using a cerium precursor of the specific cerium precursor classes claimed because Kim409 teaches that such classes of precursors are known to be suitable for the purposes of forming a cerium oxide film.  The courts have held that the selection of a known material/device/product based for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Regarding claims 4 and 10:
While Gao and Kim409 do not expressly teach the recited cerium precursors with the specific recited ligands, Kim409’s disclosed general formulas does encompass at least one of the claimed cerium precursor species respectively for claims 4 and 10. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Gao by using a cerium precursor among the specific cerium precursors claimed because such precursors would be known options within their technical grasp. A “person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense”.  KSR, 550 U.S. at 421, 82 USPQ2d at 1397. Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
Regarding claim 12:
Gao discloses that the thickness of the layers, including the cerium oxide layer may be between 1 to 10,000 nm or between 100 – 500 nm (claims 2 – 7).  The coatings are formed by successive monolayers until a desired thickness is reached ([0023], [0040]). Furthermore, Kim409 discloses that the thickness of the layer comprising cerium oxide may be set by the concentration of precursors used for forming the layer 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
Regarding claims 17 – 18, the facts and teachings of Gao discussed above in respect to the rejection of claim 1 also apply to claim 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further detailed/modified the method of Gao by using specific cerium precursors and oxidizing agent as the reactant gas because Kim409 teaches that such precursors and oxidizing agents are necessary in order to form a rare earth oxide film such as cerium oxide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized within the method or otherwise modified the method of Gao in view of Kim 409 has a step to heat at least the substrate surface (including chamber component surfaces) within the claimed temperatures as well as repeat the ALD cycle the claimed amount of times to result in the claimed amount of sublayers of cerium oxide as a matter of routine experimentation in order to obtain a desired thickness of coating. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regards to the specific precursor being tris(2,2,6,6-tetramethyl-3,5-heptanedionato) (1, 10-phenanthroline) cerium (Ce(thd)3phen), Ahn discloses and ALD process that uses Ce(thd)3phen as the precursor and that the use of precursors such as Ce(thd)3phen allows for depositions in the range of 300 degrees or lower as well as mildly oxidizing reactant materials such as ozone ([0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additionally modified the method of Gao by using Ce(thd)3phen as the cerium precursor because Ahn teaches that Ce(thd)3phen is known to be suitable for the purposes of forming a cerium oxide film with known advantages of being suitable for low temperature ALD processes with mild oxidizing reagents.  The courts have held that the selection of a known material/device/product based for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Regarding claims 17 and 18:
The facts and teachings of Gao discussed above in respect to the rejection of claim 1 also apply to claim 17.
Gao does not expressly teach specific details of the practiced ALD method, namely that the precursor is a cerium precursor among the claimed species of cerium precursors, that the reactant is an oxidizing agent and that the chamber component is heated to the claimed temperatures.
2 plasma ([0006], [0017], [0023], [0035], [0099]).  The cerium precursor may be Ce(iPrCp)3 [ cerium cyclopentadienyl compound] ([0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further detailed/modified the method of Gao by using specific cerium precursors and oxidizing agent as the reactant gas because Kim409 teaches that such precursors and oxidizing agents are necessary in order to form a rare earth oxide film such as cerium oxide.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gao to operate the ALD process at the claimed temperatures as a matter of routine experimentation in order to optimize the growth rate of the cerium oxide film during processing as well as the purity of the film as taught by Kim163.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Kim409, Ahn and either/both Aspinall et al. MOCVD and ALD of CeO2 IV Alkoxide Precursor Chemical Vapor Deposition (2009). Vol 15 pages 259 – 261 (hereafter “Aspinall2009”) and/or Aspinall et al. Ce(IV) Complexes with Donor-Functionalized Alkoxide Ligands: Improved Precursors for Chemical Vapor Deposition of CeO2 (2011).  Inorg. Chem. Vol 50, 11644 – 11652 (hereafter “Aspinall2011”).
Regarding claims 19 – 20, the facts and teachings of Gao discussed above in respect to the rejection of claim 1 also apply to claim 19.
Gao does not expressly teach specific details of the practiced ALD method, namely that the precursor is a cerium precursor among the claimed species of cerium precursors, that the reactant is an oxidizing agent, that the chamber component is heated to the claimed temperatures, and the repetition within the claimed amount of cycles to form the claimed about of cerium oxide sublayers.
With regards to the reactant is an oxidizing agent, the chamber component is heated to the claimed temperatures, and the repetition within the claimed amount of cycles to form the claimed about of cerium oxide sublayers: 
The facts and teachings of Kim409 and Ahn discussed above in respect to the rejection of claim 1 also apply to claim 19.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further detailed/modified the method of Gao by using specific cerium precursors and oxidizing agent as the reactant gas because Kim409 teaches that such precursors and oxidizing agents are necessary in order to form a rare earth oxide film such as cerium oxide.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regards to the specific cerium precursors:
Aspinall2009 and Aspinall2011 are both directed to alkoxide precursors for use in chemical vapor deposition processes such as ALD.
Aspinall2009 discloses the synthesis of tetra(1-methoxy-2- methyl-2-propanolate) cerium (Ce(mmp)4) and its use for depositing cerium oxide films by ALD (page 259 2nd col ). Ce(mmp)4 is a type of metal alkoxide. Metal alkoxides are known to be favorable precursors for depositing high-purity oxide films at moderate deposition temperatures (page 259 2nd col).  Aspinall2009 discloses that Ce(mmp)4 , when compared to other cerium alkoxides previously studied, offers higher thermal stability, volatility and shelf life (page 259 2nd col, page 260 2nd col).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gao in view of Kim409 and Ahn to use at the very least a cerium precursor comprising cerium tetra( 
Alternatively and/or additionally, Aspinall2011 (which cites Aspinall2009) discloses other potential ligands to bond with Ce to form precursors: (dimethylamino)propan-2-ol (propan-2-olate in ionized form, H-dmap), (2-(4,4-dimethyl-4,5-dihydrooxazol-2-yl)propan-2-olate (H-dmop) (Chart 1, page 11645 2nd col ); as well as the specific precursors Ce(dmop)4 and Ce(dmap)4.  Aspinall2011 discloses that the precursors have enhanced volatility and offer higher growth rates in ALD processing (page 11644, 11650, 11650 bridge from 1st col to 2nd col ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gao in view of Kim409 and Ahn to use at the very least a cerium precursor comprising tetra(1-methoxy-2-methyl-2-propanolate), cerium tetra(1- (dimethylamino)propan-2-olate), or cerium tetra(2-(4,4-dimethyl-4,5-dihydrooxazol-2-yl)propan-2-olate), because Aspinall2009 teaches that such a precursor is a known improvement to other precursor types (e.g. beta-diketonates) with better volatility and higher growth rates in ALD processes. 
Additionally, there is a prima facia of obviousness for combinations of known equivalents known for the same purpose, such as combinations of known precursors. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of the claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ahn, Aspinall2009 and Aspinall2011.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717